DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s Arguments, filed 21 January 2021. 
Claims 10, 12, 14, 16-18, 20, 22, and 24-26 are pending in this case.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview between Calvin Hewitt, SPE, Art Unit 3865, and Neil D. Miles, RegNo 53,327, on 8 January 2021, and an additional interview between Cristina Owen Sherr, Art Unit 3865, and Neil D. Miles, RegNo 53,327, on 22 February 2021.
The application has been amended as follows: 

1-9.	(Canceled)

10.	(Currently Amended) A mobile device comprising:
a processor;
	
a secure element coupled to the processor, wherein the secure element comprises a secure element identifier, an identifier of a wallet application within the secure element, and a cryptographic key associated with the wallet application and corresponding to a secret key of a trusted service manager (TSM) server;
a transceiver coupled to the processor; and
a memory storing executable instructions that, when executed by the processor, cause the processor to perform the steps of:
downloading a setup application; 
launching the setup application; 
retrieving, via the setup application, the secure element identifier and the identifier of the wallet application from the secure element;
transmitting, via the setup application and the transceiver, the secure element identifier and the identifier of the wallet application to a central repository via a bank server;
receiving, from the TSM server, a message comprising credit card account information via the transceiver;
verifying, using the cryptographic key, the message is encoded using the secret key of the TSM server; and
updating the wallet application with the credit card account information






11.	(Canceled)

12. 	(Currently Amended) The mobile device of claim 10, further comprising a system bus connecting the processor to the secure element, wherein retrieving, via the setup application, the secure element identifier corresponding to the secure element further comprises: 
sending a query to the secure element via the system bus; and 
receiving the secure element identifier from the secure element via the system bus. 

13.	(Canceled)

14. 	(Currently Amended) The mobile device of claim 12, wherein retrieving, via the setup application, the identifier of the wallet application within the secure element further comprises: 
sending a query to the secure element via the system bus; and 
receiving the identifier of the wallet application 

15-17.	(Canceled)

18. 	(Currently Amended) A financial system 
	a communication system;
a first repository server of trusted service manager (TSM) providers connected to the communication system; 
a TSM server of one of the TSM providers connected to the communication system;
	a mobile device connected to the communication system, the mobile device comprising: 
a processor;
a secure element coupled to the processor, wherein the secure element comprises a secure element identifier, an identifier of a wallet application, and a cryptographic key associated with the wallet application and corresponding to a secret key of the TSM server;
a transceiver coupled to the processor; and
a memory storing executable instructions that, when executed by the processor, cause the processor to perform the steps of:
downloading a setup application; 
launching the setup application; 
retrieving, by the setup application, the secure element identifier and the identifier of the wallet application from the secure element;
transmitting, by the transceiver, the secure element identifier and the identifier of the wallet application to the first repository server of TSM providers via a bank server;
receiving, from the TSM server, an encoded message comprising credit card account information via the transceiver;
verifying, using the cryptographic key, that the encoded message is encoded using the secret key of the TSM server; and
updating the wallet application with the credit card account information






19.	(Canceled)

20. 	(Currently Amended) The financial system of claim 18, wherein retrieving the secure element identifier further comprises: 
sending a query to the secure element via a system bus connecting the to the secure element; and 
receiving the secure element identifier from the secure element via the system bus. 

21.	(Canceled)

22. 	(Currently Amended) The financial system of claim 20, wherein retrieving the identifier of the wallet application further comprises: 
sending a query to the secure element via the system bus; and 
receiving the identifier of the wallet application 

23-51.	(Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a global secure service provider directory.
The closest prior art of record, Mardikar (US 8,108,318) teaches a communication system; (col 3 In 58-62) a secure element coupled to the communication system (col 3 In 58-62); a first repository server of trusted service manager (TSM) providers connected to the communication system; (col 3 In 58-62) a transceiver coupled to the processor; (col 3 In 58-62) and a memory storing executable instructions (col 3 In 58-62).
Additionally, Girard (US 2003/0119482) teaches retrieving, via the setup application, the secure element identifier and the identifier of the wallet application from the secure element (par 52-53, 75-76, 83-85); transmitting, via the setup application and the transceiver, the secure element identifier and the identifier of the wallet application to a central repository via a bank server (par 52-53, 75-76, 83-85).
However, the prior art, singly or in combination, does not teach downloading a setup application; 
launching the setup application; a cryptographic key associated with the wallet application and corresponding to a secret key of the TSM server; verifying, using the cryptographic key, that the encoded message is encoded using the secret key of the TSM server; and updating the wallet application with the credit card account information.
For these reasons, independent claims 10 and 18, and their dependent claims 12, 14, 20, and 22 are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685